

116 HRES 147 IH: Expressing support for the designation of March 3, 2019, as World Hearing Day.
U.S. House of Representatives
2019-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 147IN THE HOUSE OF REPRESENTATIVESFebruary 25, 2019Mr. Thompson of California (for himself and Mr. McKinley) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONExpressing support for the designation of March 3, 2019, as World Hearing Day.
	
 Whereas the sense of hearing plays a critical role in communication and personal and professional relationships, overall health outcomes, psychological well-being, education, and safety;
 Whereas hearing loss has been tied to impaired communication, learning and academic delays, economic loss, falls, depression, isolation, and cognitive decline;
 Whereas hearing loss can be a symptom of an underlying treatable medical condition, including infections, tumors, otosclerosis, ototoxicity, and Ménière’s disease;
 Whereas noise-induced hearing loss is a preventable and significant, often unrecognized, health problem among United States adults and adolescents;
 Whereas a hearing health care team may include oto­lar­yn­gol­o­gists, audiologists, and hearing-aid specialists;
 Whereas a comprehensive hearing evaluation includes a comprehensive assessment, rehabilitation through use of hearing aids and other devices, and counseling by educated and trained professionals;
 Whereas World Hearing Day, founded by the World Health Organization, is observed annually on March 3 to raise awareness on how to prevent deafness and hearing loss and promote ear and hearing care across the world; and
 Whereas the theme of World Hearing Day 2019 is Check Your Hearing and focuses on hearing loss prevention awareness and promoting access for individuals with hearing loss to necessary rehabilitation services and communication tools: Now, therefore, be it
	
 That the House of Representatives— (1)supports the designation of World Hearing Day;
 (2)recognizes the importance of the prevention of hearing loss through self-protective behaviors; and (3)recognizes the importance of patient access to early detection and intervention by health care professionals in the process of identification, treatment, and rehabilitation of hearing loss.
			